LETTS, Judge.
This appeal is brought by the State to challenge the trial court’s suppression of a search without a warrant. The court found that the search was unreasonable due to the totality of the circumstances. We reverse.
Predicated in part on the police officer’s testimony that he had seen narcotics wrapped in similar silver duct tape packages on “hundreds of occasions,” we believe there was probable cause to search those packages, exposed during a consent search of the defendant’s carry-on luggage at the bus station.
We see no need to expand on either our conclusion or the facts. The case now before us is virtually on all fours with Palmer v. State, 467 So.2d 1063 (Fla. 3d DCA 1985), wherein Chief Judge Schwartz, in his customary lucid and pungent style, expressed and cited the current law on this subject. We can do no better than adopt that opinion. See also State v. Wargin, 418 So.2d 1261 (Fla. 4th DCA 1982).
REVERSED AND REMANDED.
HURLEY, J., concurs.
BARKETT, J., dissents without opinion.